           Case 1:21-cv-01144-SKO Document 5 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LYRALISA LAVENA STEVENS,                          No. 2:21-CV-1284-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    C. MARTINEZ,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The alleged civil rights violations took place at the Substance Abuse

19   Treatment Facility in Corcoran, California, which is within the boundaries of the Fresno division

20   of the United States District Court for the Eastern District of California. See Local Rule 120(b).

21   Pursuant to Local Rule 120(d), a civil action which has not been commenced in the proper

22   division of the Court may, on the Court’s own motion, be transferred to the proper division.

23   Because the Sacramento division of this Court is not the proper division, this action will be

24   transferred to the Fresno division.

25   ///

26   ///

27   ///

28   ///
                                                        1
        Case 1:21-cv-01144-SKO Document 5 Filed 07/29/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 2   United States District Court for the Eastern District of California sitting in Fresno.

 3

 4   Dated: July 29, 2021
                                                            ____________________________________
 5                                                          DENNIS M. COTA
 6                                                          UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
